EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14 is cancelled.

This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse.  Accordingly, claim 14 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.


Allowable Subject Matter
Claims 1-13 and 15 are allowed.

The amendment overcame Shimizu (US 2013/0025920) hereinafter SHIMIZU.
As for claim 1 upon which the other claims depend, SHIMIZU disclosed: a method of producing fine cellulose fibers (which the Examiner understood to mean micro or nanofibrillated) [0046], comprising impregnating cellulose with a fibrillation solution containing an aprotic solvent specifically the use of DMSO which in light of the instant specification has a donor number higher than 26 (the Examiner noted that it is within the disclosure to use a combination of solvents in the fibrillation solvent [0109; 0112]) and a carboxylic acid vinyl ester or an aldehyde to fibrillate the cellulose, the aldehyde being at least one kind of aldehyde selected from the group consisting of an aldehyde represented by the following formula (1), paraformaldehyde, cinnamaldehyde, perillaldehyde, vanillin, and glyoxal (the Examiner noted that the curing agent such as glyoxal may be introduced in the fibrillation step) [0147; 0149-0150].
	However currently claim 1 requires that the process be done without the use of strong fibrillation equipment as defined by the Applicant in pg. 9 of the instant specification. SHIMIZU explicitly disclosed the use of strong fibrillation equipment (a homogenizer) [0178]. The prior art did teach the constituents of the fibrillation solution along with the requirement that the fibrillation not be done with strong fibrillation equipment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V./Examiner, Art Unit 1748     

/Eric Hug/Primary Examiner, Art Unit 1748